Citation Nr: 1749263	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to an increased evaluation of colonic polyps and diverticulosis of the colon, with gastroesophageal reflux disease (GERD), currently evaluated as 0 percent disabling.

2. Entitlement to an increased evaluation of hemorrhoids, currently evaluated as 0 percent disabling. 

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, K.M. (Veteran's Wife)


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 29, 2003 to September 25, 2006, from October 1, 2006 to March 28, 2007, from April 1, 2007 to September 24, 2007, from November 19, 2007 to May 11, 2008, and from October 1, 2009 to September 24, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The case is now under the jurisdiction of the White River Junction, Vermont RO (hereinafter "Agency of Original Jurisdiction" (AOJ)). 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held at the White River Junction RO.  A transcript of the hearing has been associated with the record.

In an October 2014 statement of the case (SOC), the AOJ combined the issues of colon polyps, diverticulosis, and GERD, under one evaluation, because they cannot be evaluated separately.  See 38 C.F.R. §§ 4.113 and 4.114.  The title page listing the issues reflects this recharacterization.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Colonic Polyps, Diverticulosis, GERD, and Hemorrhoids

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In the October 2014 VA examination for GERD, the Veteran indicated that he took medication to alleviate his symptoms.  In a statement submitted with his October 2013 Form 9, the Veteran indicated that during his VA examination, had he not taken his medication, he would have presented with clear "compensable symptoms."  Similarly, during the August 2016 Board hearing, the Veteran testified that he was at the "threshold" for having external or internal hemorrhoids, and that during flare ups, he would use creams or other medications to alleviate the symptoms.

In Jones v. Shinseki, 26 Vet. App. 56, 63, the U.S. Court of Appeals for Veterans Claims (Court), held that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria.  See Jones, 26 Vet. App. 61-63.  The Veteran was unclear as to the symptoms he has been experiencing since the last VA examination regardless whether he took medications or not.  Therefore, the Board finds that additional examinations are needed to determine the symptoms experienced by the Veteran due to his service-connected gastrointestinal disabilities. 

Left and Right Knee Disabilities

In the August 2013 VA examination of the Veteran's knees, the examiner found that the Veteran had knee strain, but did not find sufficient evidence diagnosing knee strain or injury that was either incurred or exacerbated by active duty.  In the September 2013 SOC, the AOJ continued the denial of service connection, finding that the August 2013 examination only noted the diagnosis of knee strain from an April 2007 service treatment record, and that there was no evidence of any current right or left knee disabilities.

In September 2016, the Veteran submitted a letter from his private physician which indicated that the Veteran had bilateral knee pain dating from his time in service, where he was required to board ships on rough seas using cargo nets or rope ladders.  The physician noted that the Veteran continued to have pain and instability, and that his knee disabilities were at least as likely as not related to his service, specifically with regards to overexertion and straining during his time with the Coast Guard.  The physician also noted that there was a possibility for meniscal or ligamentous injury.

Given the conflicting evidence in the record regarding the existence of right and left knee disabilities, a remand is necessary to obtain an examination which adequately addresses this.  Although the September 2016 opinion addresses the existence of symptoms related to possible knee disabilities such as pain and instability, the physician did not clearly indicate any actual diagnosis.  Furthermore, during the August 2016 hearing, the Veteran testified that he experiences pain, instability, and a popping sound, in his knees.  Thus, a remand is necessary to determine the current nature and etiology of the Veteran's left and right knee symptoms.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records related to the Veteran's disabilities on appeal, including records from the Tampa and Orlando VA medical centers.  The Veteran should be requested to identify and submit any further medical evaluations, physical therapy records and imaging reports stemming from his treatment and referrals by Dr. Holmes.

2. Then the Veteran should be afforded a VA examination which addresses the current severity of his service-connected GERD, diverticulosis, colon polyp, and hemorrhoid disabilities.  In examining the Veteran, the examiner is asked to do the following:

Report all signs and symptoms necessary for evaluating these disabilities under the relevant rating criteria whether the Veteran has taken medication or not.

3. Then the Veteran should be afforded new VA examinations to address the etiology of his left and right knee symptoms.  The examiner should provide an opinion as to the following:

      (a) Does the Veteran currently have a right knee disability, and if so, is it at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?  

      (b) Does the Veteran currently have a left knee disability, and if so, is it at least as likely as not (i.e., a 50 percent or greater probability) caused by or related to his service?

In formulating his or her opinion, the examiner should consider and address the Veteran's service treatment records, including an April 2007 examination which noted that the Veteran had crepitus in both knees and chondromalacia.  In February 2010, the Veteran reported occasional knee joint pain.  The examiner should also consider the Veteran's testimony at the August 2016 Board hearing, where he described having to board ships using cargo nets or rope ladders, and the effect this may have had on the Veteran's knees.  The examiner should further consider the Veteran's reported symptoms and the suggestion by the private physician that the Veteran may have a meniscal or ligamentous injury.  

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Following the development directed above, readjudicate the Veteran's claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

